Citation Nr: 9914119	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-37 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected rheumatic heart disease with mitral 
stenosis and history of congestive heart failure, currently 
rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
October 1947.

The appeal arises from the April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, granting an increased rating for the 
veteran's service-connected rheumatic heart disease from 10 
to 30 percent. 


REMAND

The veteran contends, in effect, that his rheumatic heart 
disease is more severe than is reflected in the 30 percent 
evaluation presently assigned, and therefore contends that an 
increased rating is in order.  

Rheumatic heart disease is rated under the provisions of 38 
C.F.R. § 4.104, Diagnostic Code 7000 (1998).

Certain portions of 38 C.F.R. Part 4 pertaining to the rating 
criteria for disabilities involving the cardiovascular system 
have been changed in the recent past.  Specifically, on 
December 11, 1997, the VA published a final rule, effective 
January 12, 1998, to amend the section of the Schedule for 
Rating Disabilities dealing with cardiovascular disabilities, 
including rheumatic heart disease.  62 FR 65207, Dec. 11, 
1997.  Hence during the pendency of this appeal the rating 
criteria listed under Diagnostic Code 7000 for rheumatic 
heart disease were amended.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that when a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran generally applies. 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); White v. 
Derwinski, 1 Vet. App. 519, 521 (1991). The Board notes that 
the RO last issued a Supplemental Statement of the Case in 
December 1997, prior to the effective date for the new rating 
criteria, and accordingly did not consider the claim under 
those new rating criteria.  Under the circumstances, the 
veteran's increased rating claim must be reviewed by the RO 
in light of the regulatory changes dealing with the pertinent 
rating criteria as well as under the applicable regulations 
in effect when the veteran's claim was filed.
 
Moreover, in view of the diagnostic criteria set forth under 
the amended regulation, the Board believes additional 
development of the medical evidence is also necessary.  Where 
the medical record is insufficient and the claim is well 
grounded, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
See Suttman v. Brown, 5 Vet. App. 127, 128 (1993); Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Accordingly, a contemporaneous VA examination by a 
cardiologist should be afforded the veteran, where 
information regarding metabolic equivalents (METs) and 
ejection fractions, as well as previously noted heart 
complications including mitral stenosis, mitral 
regurgitation, and atrial fibrillation, should be obtained.  
The veteran's representative has argued that the prior VA 
examination for compensation purposes was inadequate, in 
part, because the examiner was not a heart specialist, which 
specialization may be required to accurately evaluate the 
veteran's heart condition.  The Board agrees, particularly in 
light of the heart disease complications previously noted in 
medical records, including mitral stenosis, mitral and 
tricuspid regurgitation, and persistent atrial fibrillation.  

The Board also notes that in his March 1994 contact with the 
RO wherein he requested an increased evaluation for his 
rheumatic heart disease, the veteran reported being treated 
by two physicians, Dr. Watkins and Dr. Sherrod.  While 
Dr. Watkins was contacted and records of his treatment of the 
veteran were obtained, it does not appear that appropriate 
efforts were made to obtain medical records of Dr. Sherrod.  
Accordingly, records of Dr. Sherrod, as well as any recent 
records pertaining to the veteran's rheumatic heart disease 
not contained within the claims file, should be obtained and 
associated with the claims file.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for any heart 
condition since August 1996, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources the 
veteran identifies, and not currently of 
record, should then be requested and 
associated with the claims file.

Additional medical records pertaining to 
the veteran's heart conditions from Dr. 
Sherrod and Dr. Watkins (as noted within 
the claims file) should also be obtained 
and associated with the claims file.  
(While records dating to August 1996 from 
Dr. Watkins are already present within 
the claims file, it is possible that the 
veteran has received additional 
cardiovascular evaluation or treatment 
from that physician.)  

2.   Thereafter, the veteran should be 
scheduled for a VA cardiovascular 
examination for the purpose of 
ascertaining the current severity of his 
service-connected rheumatic heart 
disease.  The examiner should be 
furnished copies of both the prior and 
current criteria set forth in Diagnostic 
Code 7000, and should be informed that 
examination findings should be reported 
consistent with both the current and 
prior criteria.  All indicated special 
tests and studies should be accomplished, 
including a laboratory determination of 
METs by exercise testing, an 
electrocardiogram, echocardiogram, and x-
ray study, as appropriate.  Ejection 
fractions should also be provided.  With 
regard to MET testing, the examiner 
should document the level of METs at 
which dyspnea, fatigue, angina, dizziness 
or syncope develops.  If a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, an 
estimation by a medical examiner of the 
level of activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  All 
manifestations of the veteran's service-
connected rheumatic heart disease should 
be documented by the examiner.  The 
examiner should comment on the presence, 
severity, and effect on the veteran's 
rheumatic heart disease of cardiac 
conditions previously noted in the 
medical record, including mitral 
stenosis, mitral and tricuspid 
regurgitation, and persistent atrial 
fibrillation.  Cardiac enlargement and 
congestive heart failure, if any, should 
also be commented upon.  All findings and 
conclusions should be explained in 
detail.  The claims file and a copy of 
this Remand should be made available to 
the examiner for review in connection 
with the examination.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to an increased evaluation 
for his service-connected rheumatic heart 
disease, considering both the prior and 
current rating criteria for that 
condition under Diagnostic Code 7000, and 
applying whichever is more favorable to 
the veteran.  If the determination 
remains adverse to the veteran, the 
veteran and his representative should be 
provided a supplemental statement of the 
case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The supplemental statement of 
the case should include the reasoning 
employed to determine the more favorable 
rating criteria.  They should be afforded 
the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


